Case 1:17-cv-00072-TFM-C Document 219 Filed 02/24/21 Page 1 of 2        PageID #: 3026




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 SHUNTA DAUGHERTY,                         )
 individually, and as the                  )
 administrator of the estate of            )
 MICHAEL DASHAWN MOORE,                    )
                                           )
                    Plaintiff,             )
                                           ) CASE NO. 1:17-cv-00072-TFM-C
 v.                                        )
                                           )
 HAROLD HURST, in his individual           )
 capacity; and CITY OF MOBILE,             )
                                           )
                    Defendants.


          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
 Plaintiff Shunta Daugherty, individually and as Personal Representative of the
 Estate of Michael Dashawn Moore, and Defendant Hurst jointly file this Stipulation
 of Dismissal as to all claims, with prejudice, each party to bear their own costs and
 fees.

                                        Respectfully submitted,


                                        /s/ Mario B. Williams [with permission]
                                        MARIO B. WILLIAMS (GA Bar No. 235254)
                                        DALLAS LEPIERRE (Fla. Bar No. 101126)
                                        Attorneys for Plaintiff Shunta Daugherty
 OF COUNSEL:
 NDH LLC
 44 Broad Street, NW, Suite 200
 Atlanta, Georgia 30303
 (404) 254-0442 Telephone
 (404) 935-9391 Facsimile
 Email: mwilliams@ndh-law.com
        dlepierre@ndh-law.com
Case 1:17-cv-00072-TFM-C Document 219 Filed 02/24/21 Page 2 of 2   PageID #: 3027




                                    /s/ Thomas O. Gaillard III
                                    THOMAS O. GAILLARD III (GAILT9459)
                                    PATRICK C. FINNEGAN (FINNP3533)
                                    WILLIAM W. WATTS (WATTW5095)
                                    Attorneys for Defendant Harry Hurst

 OF COUNSEL:
 HELMSING, LEACH, HERLONG,
  NEWMAN & ROUSE, PC
 Post Office Box 2767
 Mobile, Alabama 36652
 (251) 432-5521 Telephone
 (251) 432-0633 Facsimile
 Email: tog@helmsinglaw.com
        pcf@helmsinglaw.com
        www@helmsinglaw.com




                                       2
